Fairchild, J.
{dissenting). The attack by the defendants is upon an employer who stands indifferent, so far "as the acceptance or nonacceptance by plaintiff’s employees of defendants’ propositions is concerned, because of the statute, sec. 103.51, which declares that “Negotiation of terms and conditions of labor should result from voluntary agreement between employer and employees. . . . Therefore it is necessary that the individual workman have full freedom of association, self-organization, . . . and that he shall be free from the interference, restraint or coercion of employers of labor, . . : in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.”
While agreeing thoroughly in other respects with the interpretation accepted by the decision in this case, as to when a labor dispute exists and as to the immunities of labor and labor organizations during such disputes from the operation of the usual remedies of injunction, I am in doubt as to the right of an employer to* interfere with the freedom of choice of a group of men to have a representative or to retain the right individually to negotiate with the employer, where this group of men have been in the service of the employer for many years. If, under the statute, in an organized business where men have established a status of employee, morally recognized, if not legally, the employer can force those men to organize or start them toward an organization, the control feature, described as employer domination, was not done away with as evidently the legislature intended it to be.
The holding with respect to the effort on the part of the defendants to persuade the plaintiff to discharge its employees unless they join some one of the defendant unions is a step contrary to the trend of legislation upon this subject. We are developing an industrial jurisprudence. Experience will point out inconveniences that may be remedied and dangers that may be avoided. Our legislature, guided by the *373steps which have occurred in this evolution which has resulted from adventure, failure, and success in application of laws responsive to certain theories of economics, has for the present provided those engaged in labor in industry with a scope of freedom of action for their collective and individual welfare supported by incidentals which are calculated to establish a more balanced freedom in the matter of contracting as to hours of labor, wages, and working conditions. I do not mean to be understood as stating that the following quotation from respondents’ reply brief is a full presentation of respondents’ position. I use the quotation, because it seems to me to express fully the purpose of the freedom clauses in the code: “We contend that the history of the labor code, and the purposes of the preamble clearly show that the ‘freedom’ clauses were to assure the employees freedom from employer domination. Previous to the enactment the employer had interfered with the affirmative action of employees desiring to unionize.” Were this movement against “one or more employees or associations of employees” by one or more employees or associations of employees, we would have before us the parties really affected. It seems to me that the dispute lies there, and that the defendants are seeking to compel the plaintiff to act illegally by forcing it to join with them against the other parties to the dispute. Trustees of Wis. S. F. of Labor v. Simplex S. M. Co. 215 Wis. 623, 256 N. W. 56.
If the contest were distinctly traced and definitely limited, at one end would be the employees who refuse tO' join the union, and at the other the unions seeking to induce those employees to become members. The result might be quite similar to the existing condition, but as the real parties have interests different from those of the employer, who is not obstructing the efforts of the unions and is not interfering with his employees in their choice of representative, the approach of each interested party would be different. The *374causes to be stated would be different. A different appeal to the public would result, and replies would accordingly be different. The issue should be stated truthfully, for dissemination of falsehood will be enjoined in labor disputes. J. H. & S. Theatres v. Fay, 260 N. Y. 315, 183 N. E. 509; Nann v. Raimist, 255 N. Y. 307, 174 N. E. 690; Wilner v. Bless, 243 N. Y. 544, 154 N. E. 598. In the conceded facts of this case, it appears that the plaintiff was told by a representative of the unions: “You can run your own business, but we will proceed to bring your men into our unions;” that the plaintiff was also told to require its employees to join one of said unions “and if they refuse to do so, then the unions will furnish men to fill the places of such employees from members of the defendant unions or men who would join said unions or one of them.” It is not defendants’ purpose to run or ruin plaintiff’s business. It is their plan to have as members of their unions the men who work for plaintiff. It is stipulated by the parties that the plaintiff took the position that the company “had no objection to the men belonging to a union; that the plaintiff was not opposed to unions, but that it did not feel that it was proper for it to bring pressure upon the employees to join any union, since that was a matter that should be left to the employees themselves to decide; and that if the defendant unions desired to endeavor to ‘line up’ said employees to join the union, and the employees were willing to do so, that was the business of the unions and of the men and not the business of the plaintiff;” that after the statements just quoted, Mr. Stone, an officer of the plaintiff, asked the employees again to consider the question of joining the unions. ITe did so and told the men “that they were perfectly free to do as they desired in the matter, and that whatever course the said employees decided upon would be agreeable to the plaintiff company.” It was further agreed that the employees thereafter unanimously decided not to join the unions.
*375It is my judgment that the legislature intended to prevent the employer from exercising any control either in the beginning, the middle, or the end of organization over the selection of a representative for the purpose of collective bargaining or other mutual aid or protection. I therefore am of the opinion that the decision in this case should be modified by giving due consideration to this effort to prevent employer domination in the matter of organization and choosing a representative as provided for in our own labor code.